                                          Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 1 of 15




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         STATE OF CALIFORNIA, et al.,
                                  10                                                         Case No. 20-cv-03005-RS
                                                        Plaintiffs,
                                  11
                                                  v.                                         ORDER DENYING MOTION FOR
                                  12                                                         PRELIMINARY RELIEF
Northern District of California
 United States District Court




                                         ANDREW WHEELER, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16                                           I. INTRODUCTION

                                  17          This case is a challenge to a new rule that will substantially narrow the definition of what

                                  18   are “waters of the United States” subject to federal regulation under the Clean Water Act.

                                  19   Plaintiffs seek a court order preventing the new rule from taking effect, pending a determination

                                  20   on the merits of the case. Plaintiffs point to significant irreparable harms that will occur before the

                                  21   litigation is resolved, if the rule is legally invalid but allowed to go into operation now. Were the

                                  22   court tasked with the question of whether the new rule represents wise environmental policy or the

                                  23   best approach to protecting water resources that could be supported by scientific data, the result

                                  24   might be different. The court’s narrow role, however, is only to evaluate whether the rule has been

                                  25   adopted in compliance with the requirements of the Administrative Procedure Act. In that context,

                                  26   plaintiffs have not made a sufficient showing to support an injunction or an order delaying the

                                  27   effective date of the new rule.

                                  28
                                           Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 2 of 15




                                   1                                           II. BACKGROUND

                                   2          Congress enacted the Clean Water Act (CWA or Act) in 1972. The Act’s stated objective

                                   3   is “to restore and maintain the chemical, physical, and biological integrity of the Nation’s waters.”

                                   4   86 Stat. 816, 33 U.S.C. § 1251(a). The Act further declares, “[i]t is the policy of Congress to

                                   5   recognize, preserve, and protect the primary responsibilities and rights of States to prevent, reduce,

                                   6   and eliminate pollution, to plan the development and use (including restoration, preservation, and

                                   7   enhancement) of land and water resources, and to consult with the Administrator in the exercise of

                                   8   his authority under this chapter.” § 1251(b). By its terms, the Act applies only to “the waters of the

                                   9   United States, including the territorial seas.”1 The Environmental Protection Agency and the Army

                                  10   Corps of Engineers (the Agencies or defendants) both have responsibilities under the Act for

                                  11   regulating activities that may affect the waters of the United States.

                                  12          The rule being challenged in this litigation is The Navigable Waters Protection Rule:
Northern District of California
 United States District Court




                                  13   Definition of “Waters of the United States,” 85 Fed. Reg. 22,250 (April 21, 2020) (2020 Rule or

                                  14   Rule), which is scheduled to take effect on June 22, 2020. While the parties dispute how much

                                  15   acreage of wetlands and how many miles of waterways will be removed from regulation under the

                                  16   CWA by adoption of the 2020 Rule, there is no quarrel that it represents a substantial pullback

                                  17   from the scope of jurisdiction the Agencies have historically asserted.

                                  18

                                  19          The 1980s Rule

                                  20          The Corps first promulgated regulations defining “waters of the United States” in the

                                  21   1970s. See, e.g., 42 Fed. Reg. 37,122, 37,144 (July 19, 1977). In the late 1980s, the Agencies

                                  22   adopted regulatory definitions of that statutory phrase substantially similar to the 1977 definition.

                                  23   See 51 Fed. Reg. 41,251 (Nov. 13, 1986) (Corps regulations); see also 53 Fed. Reg. 20,764 (June

                                  24   6, 1988) (EPA’s codification of nearly identical regulatory text). The parties refer to this as the

                                  25
                                       1
                                         More specifically the Act prohibits discharge of pollutants into “navigable waters,” which are
                                  26
                                       then defined as “the waters of the United States, including the territorial seas.” The import of the
                                  27   word “navigable” is discussed further below.

                                  28                                                                        ORDER DENYING PRELIMINARY RELIEF
                                                                                                                  CASE NO. 20-cv-03005-RS
                                                                                          2
                                          Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 3 of 15




                                   1   1980s Rule.

                                   2           The Agencies’ application of the 1980s rule came under Supreme Court scrutiny three

                                   3   times. First, in United States v. Riverside Bayview, 474 U.S. 121 (1985), the Court deferred to the

                                   4   Corps’ assertion of jurisdiction over wetlands “actually abut[ting]” a traditional navigable water.

                                   5   Id. at 131-35 & n.9 (1985). Several years later, in Solid Waste Agency of Northern Cook County v.

                                   6   U.S. Army Corps of Engineers, 531 U.S. 159 (2001) (“SWANCC”), the Court rejected the Corps’

                                   7   assertion of jurisdiction over non-navigable, isolated, intrastate waters. It held that the term

                                   8   “navigable” must be given meaning within the context and application of the CWA. Id. at 171-72;

                                   9   see also id. at 167-68 (“[T]o rule for [the Corps], we would have to hold that the jurisdiction of the

                                  10   Corps extends to ponds that are not adjacent to open water . . . [T]he text of the statute will not

                                  11   allow this.”). In 2003, the Agencies issued guidance for applying the 1980s Rule in light of the

                                  12   limitations imposed by SWANCC (the SWANCC Guidance).
Northern District of California
 United States District Court




                                  13           Most recently, in Rapanos v. United States, 547 U.S. 715 (2006), a fractured court

                                  14   produced three separate articulations of the outer limits of the Corp’s jurisdiction over wetlands. A

                                  15   four-justice plurality held that the consolidated cases before the Court should be remanded for

                                  16   failure to establish jurisdiction. See id. at 757 (Scalia, J., plurality). Applying a different test,

                                  17   Justice Kennedy also concluded remand was appropriate, and he therefore concurred in the

                                  18   judgment. See id. at 786-87 (Kennedy, J., concurring). The dissent would have upheld the Corps’

                                  19   finding of jurisdiction. See id. at 810 (Stevens, J., dissenting). The Agencies subsequently issued

                                  20   guidance instructing that the 1980s Rule should be applied in light of Rapanos by adhering to

                                  21   Justice Kennedy’s approach (the Rapanos Guidance).

                                  22

                                  23           The 2015 Rule

                                  24           In 2015, the Agencies revised the regulatory definition of “waters of the United States.”

                                  25   See Clean Water Rule: Definition of “Waters of the United States,” 80 Fed. Reg. 37,054 (June 29,

                                  26   2015) (2015 Rule). When promulgating the 2015 Rule, the Agencies stated an intent to adopt the

                                  27   test set out in Justice Kennedy’s Rapanos concurrence, which permitted jurisdiction over wetlands

                                  28                                                                           ORDER DENYING PRELIMINARY RELIEF
                                                                                                                     CASE NO. 20-cv-03005-RS
                                                                                            3
                                           Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 4 of 15




                                   1   and waters that were not navigable in the traditional sense only where they had a “significant

                                   2   nexus” to waters that are or were navigable in fact, or that could reasonably be made navigable.

                                   3   Therefore, to establish that waters and wetlands covered by the scope of the Rule’s text would

                                   4   have such a “nexus,” the Agencies prepared a scientific literature review. The EPA’s Office of

                                   5   Research and Development produced a report entitled “Connectivity of Streams and Wetlands to

                                   6   Downstream Waters: A Review and Synthesis of the Scientific Evidence” (the Connectivity

                                   7   Report) which considered over 1200 peer-reviewed publications. The Agencies also relied on an

                                   8   independent review of the Connectivity Report by EPA’s Science Advisory Board (SAB). The

                                   9   Connectivity Report made a case for the importance of upstream non-navigable waters and

                                  10   wetlands, and described how they impact downstream navigable waters.

                                  11          Multiple parties sought judicial review of the 2015 Rule in courts across the country. One

                                  12   court of appeals and multiple district courts stayed or enjoined the 2015 Rule, concluding
Northern District of California
 United States District Court




                                  13   plaintiffs established a likelihood of successfully invalidating the rule. See In re EPA & DOD

                                  14   Final Rule, 803 F.3d 804, 808 (6th Cir. 2015), vacated by 713 F. App’x 489 (2018)2; Oregon

                                  15   Cattlemen’s Ass’n v. EPA, No. 3:19-cv-564, Dkt. No. 58 (July 26, 2019), vacated as moot, Dkt.

                                  16   No. 81 (D. Or. Mar. 2, 2020); Texas v. EPA, No. 3:15-cv-00162, 2018 WL 4518230 (S.D. Tex.

                                  17   Sept. 12, 2018); Georgia v. Pruitt, 326 F. Supp. 3d 1356 (S.D. Ga. 2018); North Dakota v. EPA,

                                  18   127 F. Supp. 3d 1047 (D.N.D. 2015); North Dakota v. EPA, No. 3:15-cv-59, Dkt. No. 250

                                  19   (D.N.D. Sept. 18, 2018). Two courts eventually ruled on summary judgment that the 2015 Rule

                                  20   was “unlawful” and remanded it to the Agencies. Georgia v. Wheeler, 418 F. Supp. 3d at 1372;

                                  21   Texas v. EPA, 389 F. Supp. 3d 497, 504-06 (S.D. Tex. 2019).

                                  22

                                  23

                                  24

                                  25

                                  26   2
                                        The Supreme Court reversed the Sixth Circuit’s jurisdictional determination, holding that
                                  27   challenges must be brought in district courts. Nat’l Ass’n of Mfrs. v. Dep’t of Def., 138 S. Ct. 617,
                                       624 (2018).
                                  28                                                                       ORDER DENYING PRELIMINARY RELIEF
                                                                                                                 CASE NO. 20-cv-03005-RS
                                                                                         4
                                          Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 5 of 15




                                   1          The Repeal Rule

                                   2          In 2017, the Agencies began reconsidering the 2015 Rule, which was stayed at the time.

                                   3   They conducted a notice-and-comment rulemaking process. Before issuing a new rule, however,

                                   4   the Agencies issued a rule repealing the 2015 Rule and reinstating the pre-2015 Rule regulatory

                                   5   definition of “waters of the United States.” 84 Fed. Reg. 56,626 (Oct. 22, 2019) (“Repeal Rule”).

                                   6   The Repeal Rule went into effect on December 23, 2019. Id. Although multiple parties sought

                                   7   judicial review of the Repeal Rule in various district courts, it and its reinstatement of the earlier

                                   8   regulations, remains in force pending the 2020 Rule taking effect. As such, the current governing

                                   9   regime is essentially the 1980s Rule as modified by the SWANCC Guidance and the Rapanos

                                  10   Guidance.

                                  11

                                  12          The 2020 Rule
Northern District of California
 United States District Court




                                  13          On January 23, 2020, the Agencies signed the final 2020 Rule revising the definition of

                                  14   “waters of the United States.” The Agencies contend the Rule is intended “to end the decades of

                                  15   disputes and uncertainty surrounding the scope of these terms and to provide more administrable

                                  16   rules.” They insist the Rule defines the limits of federal jurisdiction “consistent with the

                                  17   Constitution, CWA, and case law,” and that it “establishes categorical bright lines to improve

                                  18   regulatory clarity.”

                                  19          The 2020 Rule defines the “waters of the United States” as: “(1) The territorial seas and

                                  20   traditional navigable waters; (2) tributaries of such waters; (3) certain lakes, ponds, and

                                  21   impoundments of jurisdictional waters; and (4) wetlands adjacent to other jurisdictional waters

                                  22   (other than waters that are themselves wetlands).” 85 Fed. Reg. at 22,273. The Rule also specifies

                                  23   “exclusions for many water features that traditionally have not been regulated, and define[s] the

                                  24   operative terms used in the regulatory text.” Id. at 22,270; see also id. at 22,340-41 (regulatory

                                  25   text to be codified). “Ephemeral features” are categorically excluded under the 2020 Rule. Id.

                                  26   at 22,340. Discharges of pollutants to such non-jurisdictional waters, however, remain regulated

                                  27   under the Rule if those discharges are conveyed to downstream navigable waters. Id. at 22,297.

                                  28                                                                         ORDER DENYING PRELIMINARY RELIEF
                                                                                                                   CASE NO. 20-cv-03005-RS
                                                                                          5
                                           Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 6 of 15




                                   1           The Agencies contend that in developing the new definition they were “guided by the

                                   2   Act’s policies and objectives; case law, including both the plurality and concurring opinions in

                                   3   Rapanos; scientific principles; and administrability.” The Agencies claim they have balanced

                                   4   Congress’ goal “to restore and maintain the integrity of the Nation’s waters while maintaining the

                                   5   states’ primary responsibilities and rights to prevent, reduce, and eliminate pollution and to plan

                                   6   the development and use of their land and water resources.” The Agencies point to “technical

                                   7   analyses and legal discussion” in some 1,500 pages of the Rule preamble, a Resource and

                                   8   Programmatic Assessment (“RPA”), an Economic Analysis, and a Response to Comments

                                   9   document, to argue they adequately explained and justified the basis of the 2020 Rule and its

                                  10   departure from prior policy.

                                  11           Plaintiffs in this action are seventeen states, the North Carolina Department of

                                  12   Environmental Quality, the District of Columbia, and the City of New York. Twenty-three other
Northern District of California
 United States District Court




                                  13   states have been permitted to intervene in this action in support of the 2020 Rule.3

                                  14           As noted, plaintiffs seek declaratory and injunctive relief under the Administrative

                                  15   Procedures Act (APA). Their complaint asserts the 2020 Rule is arbitrarily inconsistent with the

                                  16   Agencies’ prior findings, and contrary to the meaning and objectives of the CWA.4

                                  17

                                  18                                         III. LEGAL STANDARDS

                                  19           A. Injunctions

                                  20           An application for preliminary injunctive relief requires the plaintiff to “establish that he is

                                  21   likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

                                  22   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

                                  23

                                  24   3
                                        Motions for leave to intervene brought by other interested parties remain under submission and
                                  25   will be decided in due course. In the interim, briefs of those proposed intervenors have been
                                       considered in the nature of amicus briefs.
                                  26   4
                                        Other challenges to the 2020 Rule have been filed in a number of district courts, and at least one
                                  27   other motion for a preliminary injunction is pending.

                                  28                                                                          ORDER DENYING PRELIMINARY RELIEF
                                                                                                                    CASE NO. 20-cv-03005-RS
                                                                                           6
                                          Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 7 of 15




                                   1   public interest.” Winter v. N.R.D.C., Inc., 555 U.S. 7, 21-22 (2008). The Ninth Circuit has

                                   2   clarified, however, that courts in this Circuit should still evaluate the likelihood of success on a

                                   3   “sliding scale.” Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1134 (9th Cir. 2011) (“[T]he

                                   4   ‘serious questions’ version of the sliding scale test for preliminary injunctions remains viable after

                                   5   the Supreme Court’s decision in Winter.”). As quoted in Cottrell, that test provides that, “[a]

                                   6   preliminary injunction is appropriate when a plaintiff demonstrates . . . that serious questions

                                   7   going to the merits were raised and the balance of hardships tips sharply in the plaintiff’s favor,”

                                   8   provided, of course, that “plaintiffs must also satisfy the other [Winter] factors” including the

                                   9   likelihood of irreparable harm. Id. at 1135.

                                  10          Here, defendants note their disagreement with the Cottrell “sliding scale” standard,

                                  11   although they do not argue this court is free to disregard it. As will appear, the determination here

                                  12   is that plaintiffs have not shown a likelihood of success and that to the extent they arguably have
Northern District of California
 United States District Court




                                  13   shown serious questions going to the merits, the balance of hardships does not tip so strongly to

                                  14   one side as to warrant preliminary relief. Accordingly, defendants will not have been prejudiced

                                  15   by application of the Cottrell standard.

                                  16

                                  17          B. Section 705

                                  18          As an alternative to their request for a traditional injunction precluding the Agencies from

                                  19   implementing the 2020 Rule, plaintiffs also seek an order under section 705 of the APA. That

                                  20   section authorizes a court “[o]n such conditions as may be required and to the extent necessary to

                                  21   prevent irreparable injury” to “issue all necessary and appropriate process to postpone the

                                  22   effective date of an agency action or to preserve status or rights pending conclusion of the review

                                  23   proceedings.” As suggested by the text of the statute and conceded by plaintiffs, the prerequisites

                                  24   for issuance of an order under section 705 are substantively identical to those for issuance of a

                                  25   preliminary injunction. The parties were asked to provide supplemental briefing, however, on the

                                  26   question of whether the concerns that apply when a court is considering issuing a so-called

                                  27   “nationwide injunction” apply equally to an order issued under the express statutory authority of

                                  28                                                                        ORDER DENYING PRELIMINARY RELIEF
                                                                                                                  CASE NO. 20-cv-03005-RS
                                                                                          7
                                          Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 8 of 15




                                   1   section 705 to “postpone the effective date of an agency action.” While plaintiffs have presented

                                   2   some compelling arguments that an order under section 705 properly stays agency action as a

                                   3   whole, without regard to geography or the identity of the particular plaintiffs, ultimately this case

                                   4   does not require resolution of that question.

                                   5

                                   6          C. The APA

                                   7          Under section 706 of the APA, a reviewing court must “hold unlawful and set aside agency

                                   8   action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or

                                   9   otherwise not in accordance with law; contrary to constitutional right, power, privilege, or

                                  10   immunity; in excess of statutory jurisdiction, authority, or limitations, or short of statutory right;

                                  11   [or] without observance of procedure required by law.” 5 U.S.C. § 706(2)(A)-(D). Accordingly,

                                  12   the decision-making process that ultimately leads to the agency action must be “logical and
Northern District of California
 United States District Court




                                  13   rational.” Allentown Mack Sales & Serv., Inc. v. NLRB, 522 U.S. 359, 374 (1998). Courts should

                                  14   be careful, however, not to substitute their own judgment for that of the agency. Suffolk Cty. v.

                                  15   Sec’y of Interior, 562 F.2d 1368, 1383 (2d Cir. 1977). Ultimately, a reviewing court may uphold

                                  16   agency action “only on the grounds that the agency invoked when it took the action.” Michigan v.

                                  17   EPA, 135 S. Ct. 2699, 2710 (2015). Post hoc rationalizations may not be considered. American

                                  18   Textile Mfrs. Inst., Inc. v. Donovan, 452 U.S. 490, 539 (1981). In evaluating APA claims, courts

                                  19   typically limit their review to the administrative record existing at the time of the decision. Sw.

                                  20   Ctr. for Biological Diversity v. U.S. Forest Service, 100 F.3d 1443, 1450 (9th Cir. 1996); accord

                                  21   Ranchers Cattlemen Action Legal Fund United Stockgrowers of Am. v. U.S. Dep’t of Agric., 499

                                  22   F.3d 1108, 1117 (9th Cir. 2007).

                                  23

                                  24                                             IV. DISCUSSION

                                  25          A. Success on the merits

                                  26          As noted above, agency rules are subject to being set aside under the APA if they are found

                                  27   to be “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” Here,

                                  28                                                                         ORDER DENYING PRELIMINARY RELIEF
                                                                                                                   CASE NO. 20-cv-03005-RS
                                                                                          8
                                          Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 9 of 15




                                   1   plaintiffs contend the 2020 rule is “arbitrary and capricious” because in their view the Agencies

                                   2   lacked an adequate scientific and factual basis for changing their policy so dramatically. Plaintiffs

                                   3   also point to various specific aspects of the rule that they contend are not rational or reasonable.

                                   4   Plaintiffs separately argue the 2020 rule is otherwise “not in accordance with the law” because,

                                   5   they insist, it is inconsistent with the “text, structure, and purpose” of the Clean Water Act. The

                                   6   latter point will be addressed first, because it implicates the available guidance from the Supreme

                                   7   Court, which then indirectly bears on the issues of “arbitrary and capricious.”

                                   8

                                   9                   1. Accordance with the law

                                  10           Although the meaning of “waters of the United States” in the Clean Water Act has been

                                  11   extensively addressed in no fewer than three Supreme Court cases, the validity of the 2020 rule

                                  12   presents a completely new question. In the prior cases, the issue was always whether the agencies
Northern District of California
 United States District Court




                                  13   had gone too far in extending the scope of federal regulation. Now, the question is whether the

                                  14   agencies have not gone far enough. So, while some guiding principles may be distilled from

                                  15   existing precedents, this is largely a blank slate.

                                  16           The one point on which everyone agrees—“everyone” meaning the parties in this case and

                                  17   all of supreme court justices who have written or joined opinions on the issue—is that “navigable

                                  18   waters” does not in fact mean navigable waters in the ordinary sense a layperson might expect.

                                  19   “[T]he Act’s term ‘navigable waters’ includes something more than traditional navigable waters.

                                  20   We have twice stated that the meaning of ‘navigable waters’ in the Act is broader than the

                                  21   traditional understanding of that term.” Rapanos, 547 U.S. at 731. As a result, the challenge in

                                  22   interpreting the meaning of “waters of the United States” lies in reconciling the fact that it must

                                  23   consist of something more than just waters that are navigable or could reasonably be made so,

                                  24   with the fact that it must have some limitations.

                                  25           The phrase, therefore, is indisputably ambiguous. As a result, the court is compelled to

                                  26

                                  27

                                  28                                                                        ORDER DENYING PRELIMINARY RELIEF
                                                                                                                  CASE NO. 20-cv-03005-RS
                                                                                             9
                                           Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 10 of 15




                                   1   apply Chevron deference when evaluating whether the Agencies’ interpretation of it is lawful.5

                                   2   The Supreme Court has explained Chevron deference as follows:

                                   3                    In Chevron, this Court held that ambiguities in statutes within an
                                                        agency’s jurisdiction to administer are delegations of authority to the
                                   4
                                                        agency to fill the statutory gap in reasonable fashion. Filling these
                                   5                    gaps, the Court explained, involves difficult policy choices that
                                                        agencies are better equipped to make than courts . . . . If a statute is
                                   6                    ambiguous, and if the implementing agency’s construction is
                                                        reasonable, Chevron requires a federal court to accept the agency’s
                                   7                    construction of the statute, even if the agency’s reading differs from
                                   8                    what the court believes is the best statutory interpretation.

                                   9   Nat’l Cable & Telecommunications Ass’n v. Brand X Internet Servs., 545 U.S. 967, 980 (2005).
                                  10            Furthermore, and of particular relevance here, Brand X explained “[a]gency inconsistency
                                  11   is not a basis for declining to analyze the agency’s interpretation under the Chevron framework.”
                                  12   Id. At 981. The Court elaborated:
Northern District of California
 United States District Court




                                  13
                                                        Unexplained inconsistency is, at most, a reason for holding an
                                  14                    interpretation to be an arbitrary and capricious change from agency
                                                        practice under the Administrative Procedure Act . . . . For if the
                                  15                    agency adequately explains the reasons for a reversal of policy,
                                                        change is not invalidating, since the whole point of Chevron is to
                                  16                    leave the discretion provided by the ambiguities of a statute with the
                                  17                    implementing agency . . . . An initial agency interpretation is not
                                                        instantly carved in stone. On the contrary, the agency . . . must
                                  18                    consider varying interpretations and the wisdom of its policy on a
                                                        continuing basis . . . for example, in response to changed factual
                                  19                    circumstances, or a change in administrations . . . . That is no doubt
                                                        why in Chevron itself, this Court deferred to an agency
                                  20                    interpretation that was a recent reversal of agency policy.
                                  21

                                  22   Brand X, 545 U.S. at 981–82 (quotes and citations omitted).
                                  23            Finally, one more important principle emerges from Brand X. “A court’s prior judicial
                                  24   construction of a statute trumps an agency construction otherwise entitled to Chevron deference
                                  25   only if the prior court decision holds that its construction follows from the unambiguous terms of
                                  26
                                       5
                                  27       See Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984).

                                  28                                                                         ORDER DENYING PRELIMINARY RELIEF
                                                                                                                   CASE NO. 20-cv-03005-RS
                                                                                          10
                                         Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 11 of 15




                                   1   the statute and thus leaves no room for agency discretion.” Id. at 982.

                                   2          Here, plaintiffs acknowledge that Chevron deference applies. They then argue, however,

                                   3   that the 2020 Rule does not survive review even under Chevron because, in their view, it is not a

                                   4   reasonable interpretation of the statute. Plaintiffs’ argument rests heavily on the notion that the

                                   5   2020 Rule largely adopts the position of the Rapanos plurality, and that the other five justices

                                   6   agreed the plurality’s standard was not appropriately grounded in the statute.

                                   7   Plaintiffs’ argument fails for multiple reasons. First, it is suspect to attempt to cobble together a

                                   8   holding from the concurrence and the dissent. See generally Marks v. United States, 430 U.S. 188,

                                   9   193 (1977), (“When a fragmented Court decides a case and no single rationale explaining the

                                  10   result enjoys the assent of five Justices, the holding of the Court may be viewed as that position

                                  11   taken by those Members who concurred in the judgments on the narrowest grounds.” (quotation

                                  12   and citation omitted)).
Northern District of California
 United States District Court




                                  13          More fundamentally, even if the concurrence and the dissent can be read together to stand

                                  14   for the proposition that the Rapanos plurality’s articulation of the maximum permissible reach of

                                  15   the statute is an improper construction, a holding that the Agencies must construe the statute more

                                  16   broadly is a bridge too far. Finally, nothing in either the Rapanos concurrence or the dissent—or

                                  17   in the two read together—can be characterized as a holding “that its construction follows from the

                                  18   unambiguous terms of the statute and thus leaves no room for agency discretion.” Brand X, 545

                                  19   U.S. at 982.

                                  20          In the absence of precedent construing what must be included as “waters of the United

                                  21   States,” plaintiffs are left with little more than policy arguments that the narrowness of the 2020

                                  22   Rule serves poorly to carry out the objectives of the CWA. As compelling as those arguments may

                                  23   be, they do not provide a sufficient basis for a court to substitute its judgment for the policy

                                  24   choices of the Agency. Had Congress chosen to speak more clearly about how broadly CWA

                                  25   jurisdiction was to extend, or if the CWA did not contemplate the balancing of interests in pursuit

                                  26   of its ultimate goals, it might be possible to characterize the 2020 Rule as an “unreasonable”

                                  27   interpretation. At least at this juncture and on the current record, however, plaintiffs have not

                                  28                                                                         ORDER DENYING PRELIMINARY RELIEF
                                                                                                                   CASE NO. 20-cv-03005-RS
                                                                                          11
                                           Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 12 of 15




                                   1   shown they are likely to succeed in making that claim.

                                   2            Finally, plaintiffs contend the 2020 Rule is contrary to law insofar as it excludes from its

                                   3   scope interstate waters that do not otherwise qualify for protection.6 Plaintiffs insist that waters or

                                   4   wetlands that cross state lines have always been subject to federal jurisdiction. While that may

                                   5   otherwise be so, the CWA did not employ “interstate” in its definition of “navigable waters” or to

                                   6   describe “waters of the United States.” Accordingly, plaintiffs have not shown a likelihood of

                                   7   success on the merits of their claim that the 2020 Rule is “otherwise contrary to law.”

                                   8

                                   9                   2. Arbitrary and capricious

                                  10            Plaintiffs present four basic arguments that the 2020 Rule is arbitrary and capricious. First,

                                  11   plaintiffs contend the Agencies have not adequately justified the fundamental change in policy and

                                  12   their discounting of the scientific evidence they previously marshalled in support of the 2015 Rule.
Northern District of California
 United States District Court




                                  13   As set out above, Agencies are not precluded from reversing course “since the whole point of

                                  14   Chevron is to leave the discretion provided by the ambiguities of a statute with the implementing

                                  15   agency.” Brand X, 545 U.S. at 982. Indeed, a policy change may be permissible simply because

                                  16   there has been a “change in administrations.”

                                  17            The requirement is only that agencies must explain the basis for their change, and

                                  18   defendants have adequately done so here. The need for a new rule was manifest, and had been for

                                  19   decades. The 1980s rule had been cut back by the courts, leaving a patchwork of regulations and

                                  20   “guidance” documents. The 2015 Rule had been rejected by courts. Certainly, the Agencies could

                                  21   have promulgated a new rule that remained expansive while attempting to address the concerns

                                  22   courts had raised about the outer limits of jurisdiction under the CWA. It is no secret that a

                                  23   motivating factor in choosing to go the opposite direction was a “change in administrations,” but

                                  24   that does not make it improper.7

                                  25
                                       6
                                  26     Although plaintiffs present this as an issue of potentially great effect, the Agencies contend it
                                       actually would apply in very few instances.
                                  27   7
                                           The Supreme Court’s decision yesterday in Department of Homeland Security v. Regents of the
                                  28                                                                         ORDER DENYING PRELIMINARY RELIEF
                                                                                                                   CASE NO. 20-cv-03005-RS
                                                                                          12
                                         Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 13 of 15




                                   1          Plaintiffs’ arguments that the Agencies disregarded the scientific evidence they previously

                                   2   had gathered is ultimately a policy disagreement as well. The Agencies have articulated reasons

                                   3   they contend the science does not compel a different result, but the real difference in opinion is

                                   4   whether the statute clearly compels the Agencies to extend federal regulation to the broadest

                                   5   permissible extent under the Commerce Clause, in the name of providing all of the benefits for

                                   6   water quality the science suggests might be achievable. Because the Agencies may reasonably

                                   7   conclude they have no such statutory duty, discounting evidence of possible benefits is not plainly

                                   8   arbitrary or capricious.

                                   9          Second, plaintiffs contend the 2020 Rule “disregards” the primary objective of the CWA to

                                  10   protect water quality. This, however, adds little to the arguments they have already made. That the

                                  11   Agencies now choose a different approach, and a different balance between federal and state

                                  12   responsibilities does not mean they have disregarded the primary objective of the statute in an
Northern District of California
 United States District Court




                                  13   arbitrary or capricious manner that is likely to warrant setting aside the Rule.

                                  14          Third, plaintiffs take issue with two specific aspects of the 2020 rule. They complain the

                                  15   requirement that a non-navigable water source must contribute surface water flow to a

                                  16   jurisdictional water in a “typical year” irrationally excludes wetlands that flood in periodic events,

                                  17   and that the term “typical year” is inadequately defined in any event. Similarly, plaintiffs contend

                                  18   the Rule provides no workable methodology to distinguish between “ephemeral” streams, which

                                  19   are categorically excluded from coverage, and “intermittent” streams, which are not. Plaintiffs

                                  20   have made some showing that these provisions of the 2020 Rule may lack clarity and present

                                  21
                                       Univ. of California, 2020 WL 3271746, at *5 (U.S. June 18, 2020) provides an instructive
                                  22
                                       contrast. There, the Court found an agency failed adequately to explain and justify a policy change
                                  23   in a brief memorandum issued by the director. Here, the agencies engaged in a full notice and
                                       comment rulemaking process, generating a fulsome record of the basis for the policy change.
                                  24   Another aspect of the DHS v Regents decision is also relevant here. The Court stated: “We do not
                                       decide whether DACA or its rescission are sound policies. The wisdom of those decisions is none
                                  25   of our concern . . . . We address only whether the agency complied with the procedural
                                       requirement that it provide a reasoned explanation for its action.” 2020 WL 3271746, at *17
                                  26
                                       (quotations and citations omitted). Likewise, the wisdom of the 2020 Rule, and whether it is a
                                  27   sound policy, is not the subject of review here.

                                  28                                                                        ORDER DENYING PRELIMINARY RELIEF
                                                                                                                  CASE NO. 20-cv-03005-RS
                                                                                         13
                                         Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 14 of 15




                                   1   some administrability challenges. Those potential issues, however, are not sufficient to conclude

                                   2   the Rule should be preliminarily enjoined as arbitrary and capricious.

                                   3          Finally, plaintiffs fault the Agencies for not addressing “reliance interests” that may have

                                   4   arisen under their prior policy approach. Although it may not have been anticipated that the

                                   5   Agencies would reverse course to the degree they have, given the long uncertainty about the

                                   6   permissible scope of federal regulation under the CWA, it is difficult to see how significant

                                   7   cognizable reliance interests would have arisen. In any event, to the extent some such interests did

                                   8   arise, plaintiffs have not shown how they would invalidate the 2020 Rule.

                                   9

                                  10          B. Irreparable harm and other factors

                                  11          Had plaintiffs made a stronger showing on the merits, the interest in preserving the status

                                  12   quo would count heavily towards providing preliminary relief, either as a traditional injunction or
Northern District of California
 United States District Court




                                  13   as a stay order under section 705. Although substantial environmental harm might only

                                  14   accumulate over a period of time, it is reasonable to assume that some of the effects of

                                  15   withdrawing federal protection for some waters and wetlands will begin to manifest immediately,

                                  16   and certainly over the course of time this action is likely to be pending. That said, the agencies and

                                  17   the intervenor states, have raised substantial challenges to the adequacy of the showing of

                                  18   irreparable harm, particularly insofar as it rests on a number of speculative assumptions.

                                  19   Additionally, unless section 705 is read to permit a stay of the rule without regard to particular

                                  20   geographic impacts, plaintiffs likely have failed to show that the harms to which they point apply

                                  21   with equal force in all parts of the country, which could have a bearing on the propriety of a so-

                                  22   called “nationwide injunction.”

                                  23          The balance of equities or hardships may also lean somewhat in plaintiffs’ favor, given the

                                  24   interest in maintaining the status quo, and the lack of any special urgency necessitating immediate

                                  25   implementation of the 2020 Rule. That does not weigh so heavily, however, as to overcome the

                                  26   lack of a stronger showing on the merits.

                                  27          Finally, under the circumstances of this case, the question of whether an injunction would

                                  28                                                                       ORDER DENYING PRELIMINARY RELIEF
                                                                                                                 CASE NO. 20-cv-03005-RS
                                                                                         14
                                         Case 3:20-cv-03005-RS Document 171 Filed 06/19/20 Page 15 of 15




                                   1   be “in the public interest” is subsumed in the other factors. This is because even though an invalid

                                   2   rule would not serve the public interest, a valid rule could not be enjoined based only on a court’s

                                   3   assessment that it was not good public policy.

                                   4

                                   5                                           V. CONCLUSION

                                   6          The motion for a preliminary injunction or an order staying the effective date of the 2020

                                   7   Rule is denied.

                                   8

                                   9   IT IS SO ORDERED.

                                  10

                                  11   Dated: June 19, 2020

                                  12                                                    ______________________________________
                                                                                        _____________
                                                                                        __         _ ____
                                                                                                   __   _____
                                                                                                           _ __
                                                                                                              ____
                                                                                                                ____
                                                                                                                __ _ __________
                                                                                                                   __        ________
                                                                                                                             __
Northern District of California
 United States District Court




                                                                                        RICHARD SEEBORG
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                                       ORDER DENYING PRELIMINARY RELIEF
                                                                                                                 CASE NO. 20-cv-03005-RS
                                                                                        15
